DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is composed of two sentences.  According to current U.S. practice, each claim is to be composed of only one sentence.  Therefore, in line 4, the period after “activities” should be deleted and replaced with a semicolon.  In line 10, “The system” should be ---the system---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, line 11, the recitation “the reel foot” lacks positive antecedent basis in the claim. 
With respect to claim 2, the recitation “the reel foot” lacks positive antecedent basis in the claims.  
With respect to claim 5, lines 1-2, the recitation “the lock” lacks positive antecedent basis in the claims.  It is unclear as to whether or not this refers back to the previously set forth “at least one locking member” of claim 1, line 10.  If so, it is suggested that consistent terminology be used to avoid confusion. 
With respect to claim 7, the recitation “the at least one fishing reel locking system” lacks positive antecedent basis in the claim.  While a “fishing line reel locking system” is set forth in claim 1, there is no recitation that there is “at least one fishing reel locking system”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by La Civita (U.S. Patent Application Publication no. US2014/0326026A1).

With respect to claim 1, LaCivita discloses a fishing reel locking system, see figures 2A-2C for example, that repeatably and controllably attaches and detaches, in a reusable manner by the fishing gear user, to lock a fishing reel to a fishing rod and can be installed while using the fish rod and reel combination for all associated fishing activities; the system comprises of at least one locking member (10, 50, 60) designed to prevent the unwanted, or undesired, movement of the reel foot, thereby preventing the unwanted, or undesired, removal of the fishing reel from the fishing rod (see Abstract & paragraphs [0030]-[0042], [0045]-[0048], for example). 

With respect to claim 2, LaCivita discloses the fishing reel locking system of claim 1, wherein the fishing reel locking system further comprises two or more reel locking members (18, 20), where each respective securing locking member is located at an opposite end of the reel foot.

With respect to claim 4, LaCivita discloses the fishing reel locking system of claim 1, wherein at least one fishing reel locking member (10, 50, 60) comprises a mechanical locking system (figures 2A-2C shows a mechanical locking system) or an electro-mechanical locking system that ensures locking of the fishing reel to the fishing rod in a manner that repeatably and controllably attaches and detaches from the reel and rod combination, thereby preventing the unwanted, or undesired, removal of the fishing reel from the fishing rod (see Abstract & paragraphs [0030]-[0042], [0045]-[0048]). 

With respect to claim 5, LaCivita discloses the fishing reel locking system of claim 1, wherein the lock integrated into the locking system is comprises of a keyed cylinder lock, numeric combination lock, electro-mehanical finger print based lock, or equivalent mechanical padlock-style lock (para. [0038] discloses that a “padlock or similar may be passed through each securing aperture when aligned, securing each member of the apparatus together”.) . 

With respect to claim 7, LaCivita discloses the fishing reel locking system of claim 1, wherein the at least one fishing reel locking system removably and reuasably locks the fishing reel to the fishing rod for use during, fishing, storage, transportation, and all other uses of the rod-reel system while not affecting the functionality of the rod-reel system (see Abstract & paragraphs [0030]-[0042], [0045]-[0048]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/